Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first acquisition unit,” and “second acquisition unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “a first acquisition unit,” (claim 1) “a second acquisition unit,” (claim 1), “a third acquisition” (claims 6 and 16-19) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any clear structure that performs the function in the claim and there is no clear association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Horvitz (US Pub. No. 2009/0002148; cited on IDS).

As to claim 1, Horvitz a data generating apparatus (Fig. 1, label 100) comprising: 
a first acquisition unit (Fig. 1, label 108) configured to acquire first virtual sensing data representative of a first determination result with respect to a situation in a surrounding of a physical sensor ([0026], particularly, “The sensor interface component 108 can be communicatively coupled to a plurality of sensors 102-106 that are utilized to determine a state of a traffic system (or other suitable system where the concepts described herein can be employed). The sensors 102-106 can include pressure sensors embedded within road segments and utilized to determine rate of traffic flow and/or number of vehicles within a region. Sensors 102-106 can also include visual image sensors including, but not limited to, satellite images and video cameras (e.g., stationary cameras as well as cameras mounted on a helicopter, blimp, etc.).”); 
a second acquisition unit (Fig. 1, label 110) configured to acquire a first calculation criterion ([0032], particularly, “For instance, the context analyzer component 110 can analyze the time of day at which the data was recorded. Additionally, the context analyzer component 110 can determine or receive information regarding the day of the week, whether a day is a holiday, current or forecasted weather conditions, current status of roadways (e.g., whether and where an accident has been reported) and any other suitable contextual data.”); and 

 
As to claims 11, 12, and 13, they are rejected by a similar rationale by that set forth in claim 1’s rejection.
  
As to claim 2, Horvitz discloses the first reliability data is indicative of the reliability with respect to at least one of factors which influence the reliability ([0039]-[0040], particularly, “Such case libraries capture the history of potentially anomalous outputs of the sensor, and couple this data about potential failures with other observations such as time of day, day of week, statistics of traffic flow registered about parts of a traffic system, type and brand of sensor, proximate sensors in series with the current sensor, etc…The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures.”).

As to claims 3 and 14, Horvitz discloses the first calculation criterion includes at least one of weighting factors which are allocated to situation items included in the first virtual sensing data, and the first calculator performs calculation by using at least one of values of situation items in the first virtual sensing data and at least one of the weighting factors allocated to the situation items, and calculates the reliability, based on a result of the calculation ([0039]-[0040], “The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures. The creation component 118 can include machine learning and reasoning one or more methodologies for learning from data and then predicting and/or interpreting sensor output from the models so constructed (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation, linear classifiers, such as support vector machines (SVMs), non-linear classifiers, such as methods referred to as "neural network" methodologies, fuzzy logic methodologies, and other approaches that perform data fusion, etc.) in accordance with implementing various automated aspects described herein.”)

As to claim 4, Horvitz discloses the first calculation criterion includes a pre-trained model created by performing machine learning which calculates, from virtual sensing data for learning, a reliability of sensing data generated under a situation indicated by the virtual sensing data for learning ([0039]-[0040], “The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures. The creation component 118 can include machine learning and reasoning one or more methodologies for learning from data and then predicting and/or interpreting sensor output from the models so constructed (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general 

As to claim 5, Horvitz discloses the factors include at least one of an influence by a person, an influence by noise, an influence by an operation of a peripheral device, an influence by an installation space of a sensor, or an intentional variation ([0039]-[0040], particularly, “Such case libraries capture the history of potentially anomalous outputs of the sensor, and couple this data about potential failures with other observations such as time of day, day of week, statistics of traffic flow registered about parts of a traffic system, type and brand of sensor, proximate sensors in series with the current sensor, etc…The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures.”).

As to claims 6 and 16-19, Horvitz discloses the first acquisition unit further acquires second virtual sensing data representative of a second determination result with respect to the situation in the surrounding of the physical sensor, the second acquisition unit further acquires a plurality of second calculation criteria ([0032], particularly, “For instance, the context analyzer component 110 can analyze the time of day at which the data was recorded. Additionally, the context analyzer component 110 can determine or receive information regarding the day of the week, whether a day is a holiday, current or forecasted weather conditions, current status of 
the data generating apparatus further comprises: a third acquisition unit configured to (Fig. 1, label 112) acquire operating condition data indicative of an operating condition of the physical sensor; a selector configured to select one of the second calculation criteria, which corresponds to the second virtual sensing data; and a second calculator configured to calculate the reliability, based on the acquired operating condition data, by using the selected second calculation criterion, and to generate second reliability data ([0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

As to claim 7, Horvitz discloses the second reliability data is indicative of a reliability of physical sensing data with respect to noise, the physical sensing data being generated by a physical sensor which operates according to the operating condition indicated by the operating condition data under the situation indicated by the second virtual sensing data ([0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

As to claim 8, Horvitz discloses the second calculation criterion includes a criterion value for at least one of the operating conditions indicated by the operating condition data ([0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

As to claims 9 and 15, Horvitz discloses the second calculation criterion includes a pre-trained model created by performing machine learning which calculates, from operating condition data for learning, a reliability of sensing data generated by a physical sensor which complies with an operating condition indicated by the operating condition data for learning ([0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

As to claim 10, Horvitz discloses the operating condition includes at least one of a sampling frequency, precision, or resolution ([0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2011/0153276 (Lee et al) – The apparatus has a sensor management unit (203) receiving and managing sensor information from sensors. A region and user management unit receives user information and information about a region requested to be searched from a user terminal, and manages the user information and the information about the region. A composite sensor information processing unit creates composite sensor information by fusing pieces of sensor information corresponding to the sensors, and transmits the sensor information to the terminal.
US Pub. No. 2017/0011298 (Pal et al) – The method involves mapping entity information into a multi-classification model though a big data machine learning engine by classifying data into a root cause analysis engine and mapping the data into levels of predictive maintenance (PM) states. The entity information is analyzed through a real-time data feed platform associated with a distributed realtime computation system. Analytical predictions for machine maintenance, repair and operation is indicated on a user interface through a machine learning engine coupled to a predictive analytics engine.
US Pub. No. 2017/0193395 (Limonad et al) – The method involves obtaining data measured by sensor. The data is segmented into multiple sliding windows. One or more features are extracted from each of multiple sliding windows. The extracted features are analyzed by machine learning process to determine activity detection in sliding window for each sliding window. An activity detection result in data is determined to be positive responsive to activity detection by machine learning process in number of sliding 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452